Citation Nr: 1440017	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  06-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for atresia of the left ear.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) from February 2006 and March 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was most recently before the Board in November 2013, at which time it was remanded for further development.  Notably, the issue of service connection for tinnitus was also remanded at that time.  However, on remand, the RO granted service connection for tinnitus in a January 2014 rating decision.  Thus, that issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, his preexisting left ear disability was aggravated by service.

2.  The Veteran does not have a psychiatric disorder that was incurred in or is otherwise related to service or a service-connected disability.

3.  The Veteran is not housebound or in need of aid and attendance due to service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for atresia of the left ear have been met. 38 U.S.C.A. §§ 1131, 1132, 1137, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

2.  The criteria for establishing service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for special monthly compensation (SMC) based on the need for aid
and attendance or by reason of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) .

Initially, the Board grants entitlement to service connection left ear atresia, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to assist and notify the Veteran with respect to that claim.

Regarding the psychiatric disorder and special monthly compensation claims, the duty to notify was satisfied by way of a February 2009 pre-adjudication letter, which notified the Veteran of the information and evidence necessary to establish service connection, to include on a secondary basis, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations.  That letter also notified the Veteran of the evidence necessary to support his claim for special monthly compensation.  Those issues were last adjudicated in January 2014.

Concerning the duty to assist, the Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained, and he has been afforded examinations in relation to his claims.  

Additionally, VA requested that the Veteran identify and provide authorization for the release of records from any sources of outstanding treatment in November 2013, including any private psychiatric treatment, and neither the Veteran nor his representative responded with additional information or evidence.  The Board also observes that the Veteran reported that he received Social Security Administration (SSA) benefits as early as March 2009.  However, the Veteran was 70 years old at that time, and he has not specifically reported that he receives SSA disability benefits, including benefits related to the disabilities on appeal.  Thus, there is no indication that any SSA records are relevant to this appeal, and the Board finds that remand is not necessary for SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010)

Additionally, the prior remand instructions were complied with, in that the agency of original jurisdiction obtained VA treatment notes, provided VA examinations, and, in November 2013 correspondence, provided notice of how to establish service connection on a secondary basis and requested that the Veteran identify any sources of outstanding treatment.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Thus, the Board finds that the duties to notify and assist have been complied with.


II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA law provides that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  Only conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

A. Left Ear

The Veteran contends that his current left ear disability was either caused or aggravated by his period of active service.  

There is no dispute here that the Veteran has a current left ear disability or that he experienced left ear symptoms in service.  For example, a December 2005 VA examiner diagnosed chronic supportive left mastoiditis, with surgical treatment and finally left ear obliteration, and a November 2013 VA examiner noted a nonfunctional left ear.  Service treatment records document chronic left ear problems in service, showing various complaints of left ear pain, drainage, or discharge, and diagnoses of otitis externa and atresia, in March, August, and December 1958, and March and October 1959.  

However, there is some dispute as to whether the Veteran had a preexisting left ear disability at the time he was inducted into service in February 1958, and whether his left ear disability constituted a congenital defect or a congenital disease.  In this regard, if the Veteran had a preexisting left ear disability that was a congenital defect, and was thus more or less stationary in nature, then the presumption of soundness would not apply.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  In contrast, if there was a preexisting left ear disability that was a congenital disease, and was therefore, capable of improving or deteriorating, then the presumption of soundness could apply.  Id. at 396.

Here, while the Veteran was not noted to have any left ear abnormalities during his February 1958 entrance physical examination, physicians during service suggested that the absence of finding on the examination report was likely a mistake, and that the Veteran had a preexisting left ear disability.  Most notably, in March 1958, during an otolaryngology (ENT) evaluation just weeks into service, a physician noted that the Veteran had no external canal and that "obviously" an error was made on physical examination at the time of induction.  The Veteran was thereafter consistently noted by medical providers during service to have a congenital condition, described as a congenital malformation of the left ear in March 1958, congenital atresia of the left external auditory canal in December 1958 and February 1960, and a congenital abscess of the left ear in October 1959.  Based on the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran had a preexisting congenital left ear condition at the time of induction in February 1958.  

While some evidence may suggest a congenital defect within the meaning of 
38 C.F.R. § 3.303(c), which effectively exempts congenital defects from the presumption of soundness without the need for rebuttal, the evidence here is not conclusive.  In this regard, no physician or examiner has explicitly opined that the preexisting left ear disability is a congenital defect (and not a disease), and a private physician stated in July 1974 that the condition was not congenital.  As the evidence regarding disease versus defect is in relative equipoise, the Board resolves this conflict in favor of the claimant.  Thus, the Board finds, based on the facts presented in this case, that the Veteran's preexisting left ear disability is not a congenital defect and the presumption of soundness is applicable.  38 U.S.C.A. § 1132; Quiren, supra.  

As noted above, to rebut the presumption of soundness, the evidence must demonstrate that the condition existed before acceptance and enrollment and was not aggravated by such service.  Upon review of the record, the Board finds that although the condition clearly existed prior to service, the second prong to rebut the presumption has not been met.  Specifically, the Board finds that service treatment records show evidence of in-service worsening of the left ear disability, and there is no clear and unmistakable evidence that it was due to the natural progression of the disease.  The Veteran did not report any left ear complaints upon induction in February 1958 (regardless of whether the left ear stenosis was present at that time) and no left ear hearing loss was noted on whispered voice testing.  Thereafter, he experienced a progression of symptoms, from ear pain and some hearing loss (25 decibel loss) in the left ear in March 1958, to ear pain with drainage in August 1958, at which time left ear hearing was described as minimal or absent.  Also at that time, elective surgery was discussed.  Then, in December 1958, the Veteran reported more ear pain, which was aggravated by cold weather, and he was prescribed ear plugs for his left ear.  In March 1959, he reported a 10-11 month history of left ear hearing difficulty.  Following ENT evaluation in October 1959, he was assessed with osteomata in the left ear, congenital stenosis, and acquired stenosis with a notation on mastoid x-rays.  Subsequent audiometry in November 1959 also revealed a more severe hearing loss in the left ear.

Given the evidence of a worsening of the preexisting left ear disability in service, and absent clear evidence that it was due to the natural progression of the disease, the Board finds that the second prong of the requirements for rebuttal of the presumption of soundness is not met, and the presumption of soundness is not rebutted.  Nevertheless, rebuttal of the presumption of soundness does not itself establish entitlement to service connection.  A nexus between the current disability and the aggravation in service must still be demonstrated.  

Here, the most probative evidence of nexus of record includes post-service VA medical records which support that the Veteran's congenital left ear disease was chronic, continued to worsen post service, manifested by chronic otitis media, and required numerous surgeries between 1970 and 2002.  Of note, private medical statements indicate treatment of the Veteran for left ear chronic otitis media from 1960 to 1971.  VA treatment records thereafter show surgical exploration of stenosis of the left canal and an abscess secondary to atresia in September 1971; plastic reconstruction of the left ear canal in January 1972, and left ear operative findings of subdural abscess, ear canal atresia, and cholesteotoma in November 1974.  VA records dated in September 1975 document a provisional mastoidectomy and obliteration of the left ear for chronic mastoiditis, and in 1991, the Veteran again underwent left ear surgery.  In addition to the foregoing evidence showing a chronic left ear disability, a December 2013 VA examiner explained that chronic ear disease and acquired cholesteotoma formation are associated with congenital ear canal atresia, and that recurrent infections and hearing loss are manifestations of increased disability.  Applying that statement to the facts of this case, the December 2013 opinion supports that the left ear symptoms demonstrated in service and post service evidenced a worsening of the left ear atresia.
 
In this case, in-service aggravation of a preexisting congenital left ear disease is presumed, and there is no question from the post-service medical records that the left ear symptoms post service were a continuation of the same left ear disability that is presumed to have been aggravated during service.  Indeed, left ear canal atresia and associated symptoms were consistently noted throughout private and VA treatment records post service.  As in-service aggravation is shown, and the post-service left ear symptoms have been positively associated by a VA examiner with the Veteran's congenital left ear disability treated in service, the Board finds that a positive nexus has been established.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the nexus requirement is met and service connection for atresia of the left ear is warranted.


B. Psychiatric Disorder

The Veteran asserts that he currently suffers from a psychiatric disorder that is secondary to his service-connected disabilities, which include allergic rhinitis, pharyngitis, ageusia, anosmia, tinnitus, hearing loss, and, now, atresia of the left ear.  

The record here shows that, since approximately 2001, the Veteran has been variously treated for and diagnosed with single episode major depressive disorder, recurrent major depressive disorder, alcohol abuse, dementia not otherwise specified, parkinsonism, rule-out depression, rule out generalized anxiety disorder, and brief depressive reaction.  More recently, he has been diagnosed with Parkinson's disease and cognitive impairment.  However, while a current psychiatric disorder is conceded, the most probative evidence of record fails to show that any such psychiatric disorder is related to service or service-connected disability.

Initially, the Veteran does not contend and the record does not otherwise show that he has a psychiatric disorder that is directly related to service.  Indeed, while the Veteran reported a long history of psychiatric treatment for depression during August 2008 VA treatment, he has not claimed that his psychiatric symptoms first began during or are otherwise directly related to service.  On the contrary, during February 2007 VA treatment, the Veteran reported depression for the past nine years (or since 1998); during September 2008 VA treatment, it was noted that the Veteran had major depression with an onset of 2003; and during a November 2013 VA examination, the Veteran reported that he first sought treatment six years prior.  While the reported onset dates may vary, they do not date prior to 1998, and thus, are not alleged to have been recurring since service.  

Moreover, two VA examiners have opined that the Veteran does not have a psychiatric disorder that is directly related to service.  Particularly probative is a November 2013 VA opinion that it is less likely as not that the Veteran's psychiatric disorder is related to service.  The November 2013 examiner noted that the Veteran's service records are silent for mental health referrals, personal requests, incidents, treatments, or diagnoses during service, and that the first referral for mental health treatment was in July 2001, 41 years post service.  Notably, at that time, the referral was made pursuant to family and job-related problems.  

Nor does the most probative evidence of record show that the Veteran has a psychiatric disorder that is related to service-connected disability.  In this regard, the November 2013 VA examiner found that it is less likely as not that the Veteran's psychiatric disorder is proximately due to or the result of the Veteran's service-connected disabilities.  Instead, the examiner found that the Veteran's complaints of anxiety and depression related to an April 2008 back surgery, which made it difficult for him to continue working.  The examiner also noted that the focus of the Veteran's psychiatric treatment has been family problems, work-related problems, or pain and discomfort due to surgery or arthritis, but not bilateral hearing loss, rhinitis, ageusia, and anosmia.  Significantly, aside from the Veteran's assertions, there are no contrary opinions of record.  In fact, an August 2013 Mental Disorders Disability Benefits Questionnaire completed by a VA psychiatrist explicitly notes the Veteran to have major depression secondary to Parkinsonism, which is not a service-connected disability.  

The Board acknowledges the Veteran's written statements, including statements in January 2009 and April 2012, that he has depression secondary to his service connected disabilities, as well as his reports of depressive symptoms due to his "medical condition" or "physical limitations" during various VA mental health appointments.  While the record suggests that the Veteran received some medical training as a military medic in service, as reported during the November 2013 VA examination, the Board points out that the Veteran's DD Form-214 shows a military occupational specialty of duty soldier and is negative for evidence of courses and education in service that were medical in nature.  Moreover, his pre- and post-service work, training, and education have not been medical in nature.  Rather, it appears that the Veteran went to technical school and, post service, worked as a painter, carpenter, and cabinet maker.  

Thus, even if the Veteran's statements that he has depression secondary to his service-connected disabilities are considered competent, they are outweighed by the opinion of the November 2013 VA psychologist, who is considered an expert in the field of mental health, and is currently a practicing medical provider with years of continuing education, training, and experience.  Moreover, the Veteran's statements that he has depression secondary to his "service-connected disabilities" or his "medical condition" are general in nature and not specific to a service-connected disability.  Further, the Board points out that on the occasions in which the Veteran did identify a specific cause for his depressive symptoms, the cause was not a service-connected disability such as hearing loss, atresia, ageusia, anosmia, pharyngitis, or rhinitis, but rather a nonservice-related cause such as family problems, physical limitations, or pain.  

For example, in January 2009, the Veteran stated that his psychiatric symptoms are related to back problems after surgery.  Also that month, and in February and March 2009, the Veteran reported depressive symptoms related to problems with his son, his daughter, and an inheritance dispute involving the house.  He also reported that his brother was sick in March 2009.  In April and June 2009, the Veteran reported that his cognitive problems, including memory loss, abruptly started in May 2008 after his discectomy.  He also reported in June 2009 that his emotional symptoms started approximately 10 years prior, around the time his wife and psychiatrist both died.  Additionally, the Veteran has been noted to have psychiatric symptoms due to medications for his non-service-connected disabilities, such as in March 2012, when it was noted he had delirium due to pain medications, and in June 2013, when he experienced hallucinations related to medicine for Parkinson's disease.  During his February 2009 VA examination, the Veteran similarly reported past psychiatric treatment related to job loss and marital difficulties, and current difficulties relating to his son, his living situation, and his frustration with the denial of VA benefits.  Significantly, the Veteran did not attribute his depressive symptoms to hearing loss, atresia, anosmia, ageusia, rhinitis, or pharyngitis.
 
In any event, the Board finds the Veteran's statements to be outweighed by the November 2013 VA examiner's opinion, which was based upon the examiner's medical expertise, interview of the Veteran, and a detailed review of the claims 
file, as reflected by the examination report.  It was further supported by adequate rationale, and by other evidence of record, including a February 2009 VA opinion, and the August 2013 statement from a VA psychiatrist attributing major depression to a nonservice-related cause. 

Accordingly, the preponderance of the competent and credible evidence of record weighs against the Veteran's claim and entitlement to service connection for a psychiatric disorder is not warranted. 

III.  Special Monthly Compensation

The Veteran contends that he is entitled to special monthly compensation based on the need for aid and attendance or on account of being housebound.  In essence, he argues that his service-connected disabilities of rhinitis, pharyngitis, anosmia, ageusia, and bilateral hearing loss, render him in need of aid and attendance or housebound.

As is relevant here, special monthly compensation is payable where the Veteran is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Special monthly compensation at the aid and attendance rate is payable when 
the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.350(b), 3.352(a).  

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  38 C.F.R. § 3.352(a).

Importantly, in order for the Veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in his being in need of regular aid and attendance or being housebound.  See Prejean v. West, 13 Vet. App. 444 (2000).

Here, there is no question that the Veteran is housebound or in need of aid and attendance.  As noted by a VA examiner in December 2013, the Veteran has dementia and Parkinson's disease and lives in a nursing home, where he requires constant direct supervision and assistance from nursing staff in all daily activities. The December 2013 examiner also noted that the Veteran has urinary incontinence that requires diaper changes by nursing staff more than four times daily, and functional limitations due to various other nonservice-connected disabilities, including vision loss, cervical and thoracolumbar spine disabilities, and atrophy of the lower extremities.  While the examiner also acknowledged that the Veteran's hearing loss affects his ability to protect himself from the daily environment, the examiner nevertheless, found that the Veteran's service-connected conditions of bilateral hearing loss, rhinitis, anosmia, and ageusia, do not render the Veteran housebound or in need of aid and attendance.  Instead, the examiner found that the Veteran's non-service-connected dementia and resulting behavioral problems rendered him housebound and in need of aid and attendance, and that Parkinson's disease, manifested by marked right hand tremors and ambulation difficulties, also required aid and attendance.  

The December 2013 opinion is the only competent and credible medical evidence of record as to this specific issue.  The opinion is consistent with the other evidence of record, and there are no competent or credible medical opinions to the contrary.  In this regard, VA treatment notes do not suggest that the Veteran's hearing loss, atresia, tinnitus, rhinitis, pharyngitis, anosmia, or ageusia, individually or in combination, impact his daily life or functioning to such a degree so as to render him housebound or in need of aid and attendance.  On the contrary, the ongoing treatment records generally show the Veteran to be active and functional until he experienced a decline in functioning due to Parkinson's and dementia.  For instance, in June 2009, the Veteran was described by his partner as fully functional in activities of daily living.  She noted that he prepares his own food, helps clean, gardens, watches television, does chores and handiwork around the house, walks every day, goes to the hardware store, and attends recreational therapy five days per week.  In November 2009, he was again noted to be independent in activities of daily living, and in September 2011, the Veteran was noted to be active and functional on Parkinson's medication.  In October 2011, he was noted to have no limitations and to be independent on functional assessment, and in March 2012, the Veteran even reported that he had been mowing the lawn a few days prior.  He was also shown to be an active participant in his ongoing care despite his hearing loss and other service-connected disabilities, and no VA provider has indicated that the Veteran was unable to participate in his own care due to his service-connected disabilities, individually or in combination.  

Furthermore, various VA examiners have found either little to no functional impact caused by each service-connected disability, or have not otherwise indicated such severe impairment so as to render the Veteran unable to dress, undress, keep ordinarily clean and presentable, feed himself, attend to the wants of nature, or require care or assistance on a regular basis to protect against the hazards or dangers incident to his daily environment.  In this regard, an August 2014 examiner found no functional impact from the Veteran's ageusia and anosmia, a December 2013 VA examiner found no functional impact of the Veteran's tinnitus, and a September 2008 examiner found no effects of rhinitis on the Veteran's occupational functioning and daily activities.  While an August 2011 VA examiner did find severe impact of the Veteran's ageusia and anosmia on his feeding habits, no other effects on daily living were found, and the examiner did not indicate that the Veteran was unable to feed or care for himself.  Presumably, based on the Veteran's reports of decreased senses of taste and smell during the examination, the impairment is in the Veteran's ability to smell, taste, and ultimately, enjoy his food.  While he also has impairment in his ability to determine if food he is eating has gone bad, there is no medical or lay evidence to support that such impairment renders the Veteran housebound or in need of aid and attendance.  In any event, the Veteran reported that is still able to smell strong odors such as gasoline, and the examiner did not indicate that the Veteran needed assistance due to his decreased senses of taste and smell.

Moreover, although the Veteran was noted to have functional impairment due to hearing loss in the form of difficulty understanding and localizing sound, no opinion indicates the Veteran requires aid and attendance or is housebound due to his hearing loss.  

The Board acknowledges that the Veteran's disabilities of tinnitus, pharyngitis, and left ear congenital atresia, were not specifically considered by the December 2013 VA examiner.  However, the Board finds that remand is not necessary for a new opinion because, as discussed further below, the evidence does not show additional symptoms or impairment caused by those disabilities above and beyond what has been considered by the examiner in contemplating the Veteran's service-connected hearing loss and rhinitis disabilities.
  
In this regard, relating to left ear atresia, the evidence, including November 2013 and November 2011 VA examinations, shows that since the Veteran's left ear surgeries involving obliteration and ear canal closure, he has had essentially a nonfunctional left ear, and has not had infections or symptoms beyond hearing loss.  Similarly, ongoing VA treatment notes show that the Veteran routinely denied tinnitus, sometimes even denied hearing loss, and a December 2013 VA examiner found no functional impact of the Veteran's tinnitus.  The record does not show that the Veteran's service-connected pharyngitis is manifested by additional symptoms not contemplated by the December 2013 examiner.  Indeed, ongoing VA treatment notes are nearly silent for complaints or symptoms attributed to pharyngitis.  In August 2010, while complaints of hoarseness and throat pruritus were noted, they were attributed to allergic rhinitis.  Even so, at that time, the Veteran was counseled to avoid dust and keep his cat outdoors; he was not noted to be unable to care for himself or otherwise be housebound due to symptoms associated with rhinitis        or pharyngitis.  Thus, as the evidence does not show additional symptoms or functional impact during the relevant appeal period due to left ear atresia, tinnitus, or pharyngitis, beyond the hearing loss and rhinitis disabilities contemplated by the December 2013 examiner, the Board finds that there is no prejudice in relying on the December 2013 VA opinion.

As the December 2013 VA opinion is the only competent and credible medical evidence of record on the issue of entitlement to SMC, the Board finds that a preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal is denied.


ORDER

Entitlement to service connection for atresia of the left ear is granted.

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to special monthly compensation based on the need for aid
and attendance or by reason of being housebound is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


